IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-20268
                        Conference Calendar
                         __________________


CASEY DEAN CORTHRON,

                                     Plaintiff-Appellant,

versus

MICKEY LILES, J. MATTHEWS, Sergeant,
and JAMES A. COLLINS, Director,
Texas Department of Criminal Justice,
Institutional Division,

                                     Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. CA-H-94-01194
                        - - - - - - - - - -
                         (October 17, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     Casey Dean Corthron appeals the dismissal of his civil

rights suit pursuant to 28 U.S.C. § 1915(d).   A complaint filed

in forma pauperis may be dismissed as frivolous if it lacks an

arguable basis in fact or law.   A § 1915(d) dismissal is reviewed




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 95-20268
                                 -2-

for abuse of discretion.    Denton v. Hernandez, 504 U.S. 25, 33-34

(1992)

     Corthron's mail-tampering claims are not properly before

this court because he failed to file a timely amended notice of

appeal following the denial of his Rule 59(e) motion.    Fed. R.

App. P. 4(a)(4).   Corthron's allegations regarding retaliatory

conduct and the dismissal of his civil suit were not raised in

the district court and this court need not consider them.

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     Although prisoners have a constitutionally protected right

of access to the courts and prison officials are required to

supply inmates with adequate law libraries to comply with that

right, a claimant must show that his legal position was

prejudiced by an alleged violation to prevail on a denial-of-

access-to-the-courts claim.    Bounds v. Smith, 430 U.S. 817, 821,

828 (1977); Henthorn v. Swinson, 955 F.2d 351, 354 (5th Cir.),

cert. denied, 504 U.S. 988 (1992).    Corthron admits that he was

granted extensions until January 1995 to file his brief and that

his state appeal is still pending.    Corthron has not shown the

requisite prejudice.    See Henthorn, 955 F.2d at 354.   Further,

Corthron has not shown that a hearing would provide sufficient

additional factual development.    See Eason v. Thaler, 14 F.3d 8,

10 (5th Cir. 1994).    The district court did not abuse its

discretion when it dismissed his complaint pursuant to § 1915(d).

     AFFIRMED.